Citation Nr: 0113685	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  94-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran had two periods of active service from January 
1966 to November 1968, and from May 1970 to April 1973.  The 
first period was under honorable service, while the second 
period was under other than honorable conditions.
However, a September 1997 VA administrative determination 
found that the second period of service was considered 
honorable for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in New Orleans, Louisiana.  
Jurisdiction has since been transferred to the Houston, Texas 
RO.  

In a July 1996 Board decision, entitlement to service 
connection for a low back disorder was denied. The veteran 
did not file a timely appeal, and that decision is final.  38 
U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 (1996).  In 
that same decision, the issues of service connection for 
PTSD, and a nonservice connected pension were remanded for 
further development.

While the issue of service connection for a back disorder has 
subsequently been considered in some documents following 
remand, the claim as to that issue has been decided.  There 
is no indication that the veteran filed a new claim, or 
attempted to reopen this final decision.  As such this issue 
is not before the Board.  

In a June 1998 rating action, entitlement to a nonservice-
connected pension was granted, rendering that decision moot.  
As such the only issue before the Board at this time is 
service connection for PTSD.

While the case was undergoing review at the Board, additional 
medical evidence was submitted.  The appellant's 
representative has waived consideration by the RO of this 
evidence.  Additional written presentation was made by the 
representative, based on this evidence, and the matter is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The competent evidence of record does not indicate that 
the veteran engaged in combat.  There are no combat awards or 
commendations of record.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired 
neuropsychiatric disability of any kind, including PTSD.

4.  While a current diagnosis of PTSD is of record, the 
veteran has failed to submit any verifiable stressor 
information. 


CONCLUSION OF LAW

PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

Appellant and his representative have been informed by the RO 
of the specific reasons that the claims were denied. See, the 
June 1998, August 1999, and December 2000 Supplemental 
Statements of the Case. Additionally, those Statements 
included provisions of law with respect to service connection 
principles.  Further, there is no indication that there are 
additional records or other information that could be 
obtained which would be pertinent to this claim.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support these claims. 
Thus, it is concluded that appellant and his representative 
had notice of the type of information needed to support the 
claims and complete the application. See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995). See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).

Thus, the Board concludes that the duty to assist appellant 
has been satisfied with respect to the appellate issue. The 
Board must decide the case based on the evidence of record.  
See 38 C.F.R. § 19.4 (2000). The Board has examined the 
record and determined that the VA does not have any further 
obligation to assist in the development of appellant's claims 
for service connection.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991). 
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology. See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition, service connection for PTSD requires a medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); credible supporting evidence that the 
claimed in-service stressor actually occurred; and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  It is noted that the recently revised, 38 C.F.R. 
§ 3.304(f) (2000), (effective March 7, 1997)), still requires 
the three essential elements set forth above, but with less 
formal evidentiary requirements.  Thus, the Board may 
continue with consideration in this case without prejudice to 
the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2000); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat at the time of his stressors.  His commendations 
include the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal, Bronze Star Medal, and 
Sharpshooters Badge M-14.  None of these awards indicate any 
participation in combat.  

In a February 1993 VA psychiatric examination, the veteran 
reported that while serving in Germany, he learned that, 
"the best friend I ever had," was killed in Vietnam.  He 
was later sent to Vietnam on his first of three tours in 
November 1967.  He later returned home to Sunset, Louisiana 
after separation from service in November 1968.  He could not 
get along with his family, or get settled, and so he re-
enlisted in March 1970.  He reported seeing lots of guys 
killed during his 3 tours.  He reported that he participated 
in combat missions, saw men shot, and booby-trapped, women 
and children killed, but he had no particular memories.  

Following service he worked until a back injury in 1986.  He 
underwent disk surgery in 1988, and has been unemployed 
since.  He began treatment through the Lafayette Mental 
Health Clinic in 1992.  

He reported problems sleeping, and nightmares every night.  
He reportedly sees people screaming and dying, and wakes up 
in cold sweats.  He also reportedly sees his dead best friend 
in his dreams.  He claimed to hear voices including his 
father and stepfather, as well as other noises.  He stayed in 
the house; had no friends; trusted no one; and was depressed.  
He could not get any help and no one gave, "a damn about 
me."  

The examiner noted the veteran was casually dressed, with a 
sullen angry expression.  Affect was blunt; mood depressed; 
no humor; he was responsive, but not spontaneous.  Process 
was rambling, but coherent.  Thought content had depressive 
trends with vegetated symptoms and a sense of victimization, 
alienation, and helplessness.  There was no suicidal 
ideation.  He reported audio hallucinations, with some visual 
components.  There was a suggestion of mild impairment of 
intellectual functioning. The diagnoses was schizophrenia, 
chronic, paranoid type.

A psychological evaluation was performed in conjunction with 
the psychiatric examination.  The results strongly suggested 
that the validity scale was not accurate.  The type of 
results exhibited were generally found in individuals who 
were deliberately trying to fake being bad by exaggerating 
and trying to appear seriously disturbed.  Likewise, the 
clinical scales appeared invalid, supporting that he was 
faking bad.  The impression was that the appellant was not 
totally honest in his presentation and representation of 
himself and his problems.  The examiner also noted that the 
interview suggested that he was deliberately vague about 
details.  While he did present and report some PTSD-like 
symptoms, his presentation was not genuine, and cast doubts 
over his case.  In any event, the examiner opined that his 
symptoms did not meet the criteria for a diagnosis of PTSD. 

By rating action in April 1993, service connection for PTSD 
was denied.  The Board also notes that in an April 1994 
unrelated rating action, the veteran is noted to be rated 100 
percent disabled due to nonservice connected paranoid 
schizophrenia.

The matter was remanded by the Board in July 1996.  An 
October 1997 response from ESG, did not reveal that either a 
[redacted], or a [redacted] (the veteran 
friends) were reported killed or wounded in Vietnam.  The 
Board notes that the file contains a casualty listing from 
Vietnam, as well as a photograph taken of a panel from the 
Vietnam Memorial Wall.  These both list a LCPL [redacted]
[redacted] as being killed in Vietnam. The casualty listing 
reveals a casualty date of July 19, 1966.  

LCPL [redacted] was from the same hometown as the appellant.  
While he was a marine, the appellant was in the army.  In any 
event, he was killed in Vietnam on July 19, 1966.  The 
appellant's personnel records reveal that he was stationed in 
Germany at that time. He did not begin his first tour of duty 
in Vietnam until November 27, 1967, or 16 months after LCPL 
[redacted]'s death.  He had reported that he had been in 
Germany when he heard his friend died.

In a January 1998 VA social and industrial survey, the 
veteran reported requesting a second and third tour in 
Vietnam.  In essence, he claimed he was depressed over his 
friends dying there, and wanted to die too, but was unable to 
commit suicide.  He was first treated by a psychiatrist in 
1992 and diagnosed with PTSD.  He began treatment through the 
VA in 1993.  He denied alcohol use, but began smoking 
marijuana in Vietnam, and snorting cocaine after service. He 
was never treated for drugs and gave them up on his own.  He 
stopped work in 1986 after a back injury, and began receiving 
SSA benefits in 1995.

He complained of depression; hopelessness; suicidal ideation; 
sleep difficulties; nightmares; anxiety attacks; and 
tearfulness.  He constantly thinks of friends he grew up 
with, served with, and lost in Vietnam, and he became tearful 
describing experiences in Vietnam.  The examiner noted the 
veteran was fairly well groomed. Speech was low and relevant; 
he answered all questions; and was very detailed in providing 
information. He was alert, and oriented x 3. He gave a 
history of poor interpersonal relationships; withdrawal; 
social isolation; and marijuana use.  His weaknesses were 
noted to be poor social skills; social isolation; 
unemployability; and a history of psychological disorders. 

In a January 1998 VA examination, the examiner first reviewed 
the claims file and medical records.  The following 
examination lasted approximately 5 hours and consisted of a 
clinical interview; mental status examination; and 
administration of the Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2), Million Clinical Multiaxial Inventory-
II (MCMI2), and the Mississippi Combat Scale.  

The examiner referred to the previous psychological 
examination in February 1993, noting that the examination 
reported that, "the test results show a deliberate attempt 
to fake bad." The symptoms at that time did not meet the 
criteria for PTSD.  A corresponding psychiatric report 
diagnosed, schizophrenia, paranoid type.

Several other VA and private medical records of file were 
also reviewed by the examiner, including an October 1995 
evaluation by Dr. Al Buxton, clinical psychologist, noting 
that the veteran could not work due to his emotional and 
physical problems emanating from his Vietnam experience.  He 
was also treated by a Dr. Blair at that time, and was 
diagnosed with PTSD, after attending more than 50 group and 
individual therapy sessions. Dr. Buxton opined that the 
appellant's primary problem was defective character 
development most likely predating his PTSD, or any other of 
his problems.  However it was more appropriate to refer to 
him as suffering from a factitious disorder with 
psychological symptoms.

The appellant reported drinking about a 6 pack of beer every 
two days for about 25 years, but giving up drinking the 
previous year. The examiner noted that the appellant was 
casually dressed with somewhat inadequate hygiene. Expression 
was generally blunted, although at one point he became angry 
and spouted many obscenities while discussing his war 
experiences. He wept at one point when recalling the death of 
a friend in Vietnam. Eye contact was generally averted. 
Speech was slow to moderate, and average to fast pace, 
although rapid and slightly slurred on a few words.  
Motivation seemed adequate, and rapport appeared to be 
tenuous. Mild impairment and cognitive deficiency was 
suggested.  

The appellant reported that during his first tour in Vietnam, 
his friend [redacted] was killed.  When asked how that 
occurred, he said, "I can't remember the details." The 
examiner noted that the trauma attached to this incident was 
questionable. He could not remember any details of his second 
tour, but recalled rocket fire, and "some people were 
killed."  He received the Bronze Star during this tour, but 
could not remember why it was awarded. The examiner noted 
that the second tour did not appear to contain any 
traumatically stressful events.  

During his third tour he met [redacted] at a landing 
zone. They talked for a while, and then they were taken away 
by helicopter.  He was later told that [redacted] was killed.  
He was also transported out of the area on a helicopter 
containing bodies of U.S. troops.  He believed that he should 
be service connected for PTSD because he served 3 tours in 
Vietnam.

The examiner noted that under DMS-IV, the evidence did not 
clearly or unequivocally support a traumatic event/extreme 
stressor(s).  While the veteran asserted episodes of combat, 
loss of friends, being overrun by NVA, and being around dead 
bodies, many of these events are rather vague and 
unsubstantiated. He also reported an invariant dream about 
Vietnam, "more than once a week," as well as flashbacks. 
These however may be side effects of the various prescription 
medications he was taking, (Cimetidine-hallucinations, 
Valproic Acid- abnormal dreams, Doxepin-hallucinations, 
nightmares, abnormal dreaming).  Complicating the picture 
further was the possibility that he was not consistently 
taking his prescribed medications.  

The appellant has not shown any avoidance of stimuli 
associated with Vietnam, and in fact he volunteered to return 
for 2 additional tours.  Additionally symptoms of persistent 
increased arousal, i.e., anxiety attacks, was equivocal.  
These again may be due to his numerous medications, and/or 
failure to consistently take his medications.  

The examiner further noted that in the January 1998 MMPI-2, 
the veteran initially answered in a straightforward and 
honest manner.  These changed to a deviant response as he 
continued with the test.  Other indices suggested that he was 
attempting to look somewhat more dysfunctional.  The overall 
profile suggested mild to moderate psychosocial stress.  Such 
individuals do not typically experience disabling anxiety.  
They report nervousness; agitation; tension; worry; sadness; 
unhappiness; depression; fatigue; exhaustion; and weakness.

On the MCMI-2, the results suggested the appellant over 
reported or exaggerated, in order to appear more 
dysfunctional.  On the Mississippi Combat Scale, the score 
fell within the range for PTSD, but the examiner questioned 
the results in light of his tendencies to exaggerate in the 
other two protocols.  

The examiner opined that based on the results of the entire 
examination, the proper diagnoses was factitious disorder 
with predominantly psychological signs and symptoms; pain 
disorder associated with psychological factors and general 
medical condition; possible adverse effect of medications vs. 
possible noncompliance with treatment; and, a personality 
disorder with passive aggressive and dependent features.

In summation, the examiner opined that PTSD was very 
questionable for several reasons; 

              1)  The impact of his alleged stressors.  For a 
person claiming to be so
                   traumatized by having a friend killed 
during his first tour of duty, he
                   volunteered for 2 more tours.
              2)  Details were vague and inconsistent.  For 
example, he could not recall
                  details of his friends death during his 
first tour in Vietnam.  However, he
                  could recall his location, number of days 
in delayed transit; and number
                  of days as a civilian between his first two 
tours.
              3)  The objective psychological test results 
suggested spurious PTSD.
              4)  His indication that he maintained a 
pervasive hostility and disdain for
                  the VA and his feelings that he was 
entitled to benefits.
              5)  He did not have a long term or pervasive 
history of psychiatric
                  treatment prior to 1993.
              6)  His current symptoms of CNS functioning 
(abnormal dreams, anxiety)
                  may be related to or mediated by his 
medications.  A medical evaluation
                  to address the confounding factor of 
medical mediated CNS side effects
                  was recommended. 

Based on the results of the entire examination a GAF of 55, 
moderate impairment was assigned.  The examiner added that in 
his professional opinion the veteran was experiencing mild to 
moderate stress which seemed more related to the onset of his 
medical problems in 1986, and a history of recent car 
accidents in 1996 and 1997, than to his much more distal and 
vague Vietnam experiences.  His degree of stress appeared 
more related to his physical condition and unemployment.

A rating decision in June 1998 denied service connection for 
PTSD, but granted a non-service connected pension.

The file contains extensive treatment records for psychiatric 
and physical disorders from 1993 to the present. The 
psychiatric records reveal several diagnoses including; 
adjustment disorder with mixed mood; depression/anxiety; 
PTSD; substance abuse, and dependence, alcohol, cocaine, 
marijuana; and, major depression.

As noted above, additional medical evidence was received 
while this case was at the Board.  This evidence included 
medical records containing a diagnosis of PTSD.  It was also 
indicated in these records that the appellant underwent a 
workup for admission into a trauma treatment program in early 
2001.  He was accepted into the program, however, it was 
noted that while the veteran "endorsed all required symptoms 
to qualify for a PTSD diagnosis, HOWEVER, he appeared to be 
in no distress when discussing information that would 
generally elicit physical and/or affective responses."  
Other psychiatric diagnoses were recorded and it was noted 
that there was also an issue of drug and alcohol use/abuse.

As previously noted, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304 (2000).  
While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressor, or any stressor actually occurred.  Even though the 
Board is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  As noted above, if 
the "claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (emphasis added). 

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, the veteran's service 
records do not support a finding that the veteran was engaged 
in combat and his DD 214 form reflects that he served as an 
vehicle mechanic/ repairman.  Thus, the service medical 
records and other service records do not support a finding 
that he was engaged in actual combat.  It is not indicated 
that the Bronze Star metal was as a result of combat with the 
enemy, but is for service in the Vietnam for a given period 
of time while hostilities were taking place.

Next, there is no supporting evidence, of any actual 
stressor.  His stressors are very vague and do not appear to 
be related to his Vietnam experience. The report of his 
friend [redacted] being killed during his first 
tour in Vietnam is disproved.  LCPL [redacted] died in Vietnam 
16 months prior to the veteran's first tour in Vietnam.  
There is no record of a [redacted] being killed in 
Vietnam.  In any event, by the appellant's own recollection, 
he only spoke to him at a landing zone, one time.  They 
parted and it was only at a later date that someone told him 
[redacted] was killed.  However this was never verified.  No 
evidence has otherwise been presented to support the 
occurrence of any in-service stressors.  The evidence does 
not establish PTSD in service, or in separation examinations 
for either period of service.

The Board has considered the veteran's statements that he 
suffers from symptoms of PTSD due to stressors experienced in 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of competent, credible evidence of causation, service 
connection is not warranted for PTSD.  

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged in combat.  In 
this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements.  
Furthermore, even if the deaths of his two friends could be 
confirmed, the veteran concedes that he could not remember 
any details, or that he was not present at the time they were 
killed. Thus, the Board concludes that there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  Finally, the overwhelming weight of the 
competent clinical evidence, and the most thorough review on 
file from 1998 indicates that the appellant does not have 
PTSD which can be clinically confirmed.


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 


